  Case 2:15-cv-13319-JGC ECF No. 24, PageID.3169 Filed 09/09/20 Page 1 of 53




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


VINCENT L. MOORE, #816725,

          Plaintiff,
                                                                      File No. 2:15-cv-13319
-vs-
                                                                      Hon. James G. Carr
THOMAS MACKIE, WARDEN,

          Defendant.
CRAIG A. DALY, P.C. (P27539)           JOHN S. PALLAS (P42512)              LINUS R. BANGHART-LINN (P73230)
Attorney for Petitioner Moore          Michigan Attorney General’s Office   Michigan Attorney General’s Office
615 Griswold, Suite 820                Appellate Division                   Appellate Division
Detroit, Michigan 48226                525 West Ottawa St.                  525 West Ottawa St.
Phone: (313) 963-1455                  Lansing, Michigan 48909              Lansing, Michigan 48909
Email: 4bestdefense@sbcglobal.net      Phone: (517) 335-7650                Phone: (517) 373-6225
                                       Email: pallas j@michigan.gov         Email: banghart-linnl@michigan.gov




                          SUPPLEMENTAL BRIEF IN SUPPORT OF
                         PETITION FOR WRIT OF HABEAS CORPUS
  Case 2:15-cv-13319-JGC ECF No. 24, PageID.3170 Filed 09/09/20 Page 2 of 53




                                      TABLE OF CONTENTS
                                                                                                           Page

INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii-vi

STATEMENT OF QUESTIONS INVOLVED. . . . . . . . . . . . . . . . . . . . . . . . . . . vii

STATEMENT OF FACTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1-16

STANDARD FOR HABEAS REVIEW. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17-19

ARGUMENT.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20-43

        I.       PETITIONER MOORE WAS DEPRIVED HIS SIXTH
                 AMENDMENT RIGHT TO EFFECTIVE ASSISTANCE OF
                 COUNSEL REQUIRING HABEAS RELIEF FROM HIS
                 STATE COURT CONVICTIONS. . . . . . . . . . . . . . . . . . . . . . . . . 20

RELIEF REQUESTED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44
  Case 2:15-cv-13319-JGC ECF No. 24, PageID.3171 Filed 09/09/20 Page 3 of 53




                                 TABLE OF AUTHORITIES
                                                                                                    Page

                                        FEDERAL CASES

Barker v. Yukins, 199 F.3d 867, 876 (6th Cir. 1990),
     cert denied, 530 U.S. 1229 (2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

Bell v. Cone, 535 U.S. 685, 694-696, 122 S. Ct. 1843,
       152 L. Ed.2d 914, 927 (2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17, 22

Bies v. Sheldon, 775 F.3d 386, 395 (6th Cir. 2014).. . . . . . . . . . . . . . . . . . . . . . . . 18

Blackburn v. Foltz, 828 F.2d 1177, 1183 (6th Cir. 1987). . . . . . . . . . . . . . . . . 24, 30

Byrd v. Skipper, 940 F.3d 248, 257 (2019).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

Clinkscale v. Carter, 375 F.3d 430, 443 (6th Cir. 2004).. . . . . . . . . . . . . . . . . . . . 24

Combs v. Coyle, 205 F.3d 269, 287-88 (6th Cir. 2000).. . . . . . . . . . . . . . . . . . 23, 24

Cone v. Bell, 243 F.3d 961 (6th Cir. 2001). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

Crisp v. Duckworth, 743 F.2d 580, 583 (7th Cir. 1984), cert denied,
      469 U.S. 1226, 105 S. Ct. 1221, 84 L. Ed. 2d 361 (1985). . . . . . . . . . . . . . 24

Cristine v. McKee, 526 F.3d 888, 897-98 (6th Cir. 2008).. . . . . . . . . . . . . . . . . . . 19

Dicenzi v. Rose, 452 F.3d 465, 470 (6th Cir. 2006).. . . . . . . . . . . . . . . . . . . . . . . . 37

Dickerson v. Bagley, 453 F.3d 690, 696 (6th Cir. 2006).. . . . . . . . . . . . . . . . . . . . 23

Ege v. Yukins, 485 F.3d 364 (6th Cir. 2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38

Evitts v. Lucy, 469 U.S. 387, 396, 105 S. Ct. 830, 83 L. Ed. 2d 821 (1985).. . . . . 42

Ford v. Georgia, 498 U.S. 411, 423-24, 111 S. Ct. 850,
      121 L. Ed. 2d 935 (1991). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41-42

                                                   -ii-
  Case 2:15-cv-13319-JGC ECF No. 24, PageID.3172 Filed 09/09/20 Page 4 of 53




                                                                                                        Page

Granger v. Hurt, 90 Fed. Appx. 97, 100 (6th Cir. 01/23/2004).. . . . . . . . . . . . . . . 37

Guilmette v. Howes, 624 F.3d 286, 290-91 (6th Cir. 2010) (en banc). . . . . . . 21, 39

Hargrave v. McKee, 248 Fed. Appx. 718 (6th Cir. 2007). . . . . . . . . . . . . . . . . 18-19

Harrington v. Richter, 562 U.S. 86, 101, 131 S. Ct. 770,
      178 L. Ed. 2d 624 (2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

James v. Kentucky, 466 U.S. 341, 348-51, 104 S. Ct. 1830,
     80 L. Ed. 2d 346 (1984). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42

Jemison v. Foltz, 672 F. Supp. 1002 (ED Mich. 1987).. . . . . . . . . . . . . . . . . . . . . 24

Jordan v. Warden, 675 F.3d 586, 592-93 (6th Cir. 2012). . . . . . . . . . . . . . . . . . . . 19

Lockhart v. Fretwell, 506 U.S. 364, 369, 1113 S. Ct. 839,
     122 L. Ed. 2d 180 (1993). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

Magana v. Hofbauer, 263 F.3d 542, 550 (6th Cir. 2001). . . . . . . . . . . . . . . . . . . . 30

Maples v. Stegall, 340 F.3d 433, 436 (6th Cir. 2003). . . . . . . . . . . . . . . . . 18, 19, 30

Matthews v. Abramajtys, 319 F.3d 780, 790 (6th Cir. 2003). . . . . . . . . . . . . . . . . 23

McQueen v. Scroggy, 99 F.3d 1302, 1311 (6th Cir. 1996). . . . . . . . . . . . . . . . . . . 22

McKenzie v. Smith, 326 F.3d 721, 727 (6th Cir. 2003). . . . . . . . . . . . . . . . . . . . . . 18

Mitchell v. Esparza, 540 U.S. 12, 15-16, 124 S. Ct. 7,
      157 L. Ed.2d 263 (2003). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Murray v. Carrier, 477 U.S. 478, 488, 106 S. Ct. 2639,
     91 L. Ed. 2d 397 (1986). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42

Paine v. Massie, 339 F.3d 1194,1200 (10th Cir. 2003).. . . . . . . . . . . . . . . . . . . . . 23

                                                     -iii-
  Case 2:15-cv-13319-JGC ECF No. 24, PageID.3173 Filed 09/09/20 Page 5 of 53




                                                                                                       Page

Ratliff v. United States, 999 F.2d 1023, 1026 (6th Cir. 1993).. . . . . . . . . . . . . . . . 42

Sanders v. Ratelle, 21 F.3d 1446, 1456 (9th Cir. 1994). . . . . . . . . . . . . . . . . . . . . 24

Searcy v. Berghuis, 549 Fed. Appx. 357, 364 (6th Cir. 2013). . . . . . . . . . . . . . . . . 41

Simmons v. Winn, Docket #12-13848, (Eastern District of Michigan,
     Southern Division, Doc. #30, Pg. ID 2168, Hon. James G. Carr). . . . . . . . 25

Simpson v. Jones, 238 F.3d 399, 405 (6th Cir. 2000). . . . . . . . . . . . . . . . . . . . . . . 18

Sims v. Livesay, 970 F.2d 1575, 1580-81 (6th Cir. 1992). . . . . . . . . . . . . . . . . . . . 23

Stermer v. Warren, 959 F.3d 704, 723 (6th Cir. 2020). . . . . . . . . . . . . . . . . . . . . . 21

Stewart v. Wolfenbarger, 468 F.3d 338, 356-61 (6th Cir. 2006). . . . . . . . . . . . . . 25

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052,
       80 L. Ed. 2d 674 (1984). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22, 42

Tinsley v. Million, 399 F.3d 796, 802 (6th Cir. 2005). . . . . . . . . . . . . . . . . . . . . . . 22

Tolliver v. Sheets, 594 F.3d 900, 928 n 1 (6th Cir. 2010). . . . . . . . . . . . . . . . . . . . 39

Towns v. Smith, 395 F.3d 251, 259-60 (6th Cir. 2005). . . . . . . . . . . . . . . . . . . 24, 25

United States v. Kaufman, 109 F.3d 186 (3rd Cir. 1997). . . . . . . . . . . . . . . . . . . . 24

Von Moltke v. Gillies, 332 U.S. 708, 721, 68 S. Ct. 316, 92 L. Ed. 309 (1948). . . 24

Washington v. Hofbauer, 228 F.3d 689, 704 (6th Cir. 2000). . . . . . . . . . . . . . . . . 23

Webb v. Smith, 224 Mich App 203, 209 (1997). . . . . . . . . . . . . . . . . . . . . . . . . . . 41

Wiggins v. Smith, 539 U.S. 510, 520, 534, 123 S. Ct. 2527,
     156 L. Ed.2d 471 (2003). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18, 22

                                                    -iv-
  Case 2:15-cv-13319-JGC ECF No. 24, PageID.3174 Filed 09/09/20 Page 6 of 53




                                                                                                        Page

Williams v. Taylor, 529 U.S. 362, 405-06, 120 S. Ct. 1495,
      146 L. Ed.2d 389 (2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Williams v. Ward, 110 F.3d 1508 (10th Cir. 1997). . . . . . . . . . . . . . . . . . . . . . . . . 24

Willis v. Jones, 329 Fed. Appx. 7 (6th Cir. 2009). . . . . . . . . . . . . . . . . . . . . . . . . . 38

Willis v. Smith, 351 F.3d 741, 745 (6th Cir. 2003). . . . . . . . . . . . . . . . . . . . . . . . . 42

Wilson v. Sellers, U.S. , 138 S. Ct. 1188, 1192,
      200 L. Ed. 2d 530 (2018). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

Ylst v. Nunemaker, 501 U.S. 797, 805-06, 111 S. Ct. 2590,
       115 L. Ed. 2d 206 (1991). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

                                           STATE CASES

People v. Boswell, No. 228359, 2001 WL 1464533, at *1
      (Mich. Ct. App., Nov. 16, 2001). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39-40

People v. Bunton, 2003 WL 21508500, *1-2 (Mich. App., 2003).. . . . . . . . . . . . . 40

People v. Hermiz, 235 Mich App 248, 254 (1999). . . . . . . . . . . . . . . . . . . . . . . . . 41

People v. Hunter, 493 Mich 1015 (2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

People v. Manciel, 499 Mich 889. 893-894 (2016). . . . . . . . . . . . . . . . . . . . . . . . 29

People v. Moore, 2013 WL 514815 (Mich App 2013). . . . . . . . . . . . . . . . . . . . . . . 2

People v. Moore, 860 NW.2d 629 (2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

People v. Peters, 205 Mich App 312, 316 (1994). . . . . . . . . . . . . . . . . . . . . . . . . . 41

People v. Terrell, 495 Mich 869 (2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28



                                                     -v-
  Case 2:15-cv-13319-JGC ECF No. 24, PageID.3175 Filed 09/09/20 Page 7 of 53




                                                                                                                  Page

                                         FEDERAL STATUTES

28 U.S.C. § 2254(d). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17, 18
28 U.S.C. §2254(e)(1). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

                       MICHIGAN STATUTES AND COURT RULES

MCL 750.316(1)(b). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
MCL 750.529. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

MCR 6.508.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39




                                                          -vi-
     Case 2:15-cv-13319-JGC ECF No. 24, PageID.3176 Filed 09/09/20 Page 8 of 53




                   STATEMENT OF QUESTIONS INVOLVED

I.       WAS PETITIONER MOORE DEPRIVED HIS SIXTH AMENDMENT
         RIGHT TO EFFECTIVE ASSISTANCE OF COUNSEL REQUIRING
         HABEAS RELIEF FROM HIS STATE COURT CONVICTIONS?

         Petitioner answers “Yes”
         Respondent answers “No”




                                       -vii-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3177 Filed 09/09/20 Page 9 of 53




                           STATEMENT OF FACTS

                             Procedural Background

      Petitioner, VINCENT L. MOORE (“Moore”), is currently a prisoner of the

State of Michigan, in custody of the Department of Corrections, presently incarcer-

ated as Inmate #816725 at the Kinross Correctional Facility located at 4533 W.

Industrial Park Drive, Kincheloe, Michigan 49788.

      Respondent, THOMAS MACKIE, is employed by the Michigan Department

of Corrections as the Warden of the Oaks Correctional Facility and is the State

Officer who was legally responsible for Petitioner Moore’s custody at the time the

Petition for Writ of Habeas Corpus was filed.1

      Petitioner Moore was convicted of First Degree Felony Murder, MCL

750.316(1)(b) and Armed Robbery, MCL 750.529, after a jury trial in the Wayne

County Circuit Court, Detroit, Michigan.

      On September 27, 2011, the Honorable Linda V. Parker, presiding, imposed

the mandatory life sentence without parole, and 15 to 30 years, respectively.

      The trial attorney was Marvin Barnett.

      On his appeal as of right, the following claims were raised:



      1
      Moore currently is incarcerated at the Kinross Correctional Facility and
Jack Kowalski is the warden and state officer legally responsible for Moore’s
custody.

                                        -1-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3178 Filed 09/09/20 Page 10 of 53




      I.    INEFFECTIVE ASSISTANCE OF COUNSEL DENIED
            DEFENDANT A FAIR TRIAL.

            A.     COUNSEL ENGAGED IN BIZARRE BEHAVIOR.

            B.     COUNSEL SHOWED HIS UTTER DISRESPECT FOR
                   THE TRIAL JUDGE AND THE COURT.

            C.     COUNSEL WAS BURDENED BY THE ACTUAL
                   CONFLICT OF INTEREST OF PROTECTING HIM-
                   SELF.

      On February 12, 2013, the Michigan Court of Appeals, in a per curiam

unpublished opinion affirmed the convictions (Appendix, Exhibit A; People v.

Moore, 2013 WL 514815 (Mich App 2013)). The appellate attorney was Linda D.

Asford.

      Moore retained Barnett to file an appeal to the Michigan Supreme Court

(Appendix, Exhibit A-1). Instead, Barnett filed a Motion for New Trial and

Evidentiary Hearing in the trial (Doc. #6-3, Pg. ID 122; Doc. #6-4). The trial court

denied the motion January 17, 2014 (Appendix, Exhibit B).

      Reconsideration was denied (Appendix, Exhibit C).

      A Delayed Application for Leave to Appeal, in the Michigan Court of Appeals

was denied on July 2, 2014 (Doc. #6-7, Pg. ID 165) (Appendix, Exhibit D).

      The Michigan Supreme Court denied leave to appeal on March 31, 2015.

People v. Moore, 860 NW.2d 629 (2015) (Appendix, Exhibit E).



                                        -2-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3179 Filed 09/09/20 Page 11 of 53




      On September 21, 2015, Moore filed his Petition for Writ of Habeas Corpus

(Doc. #1). Moore raised a single claim:

      I.     PETITIONER’S SIXTH AMENDMENT RIGHT TO A
             JURY TRIAL AND DUE PROCESS OF LAW WERE
             VIOLATED WHEN THE JURY DELIBERATED WITH
             ONE MEMBER ABSENT AND THE STATE COURTS
             REFUSED TO INVESTIGATE THE JURY MISCONDUCT.

      On November 20, 2015, Moore filed a Motion to Stay Proceedings to allow

him to return to state court to address claims of ineffective assistance of counsel and

newly discovered evidence (Doc. #5).

      Respondent filed a Motion for Summary Judgment on the grounds that the

petition was untimely (Doc. #4). Moore filed a response (Doc. #7).

      The district court granted the motion to allow Moore to exhaust the additional

claims and denied the Motion for Summary Judgment without prejudice (Doc. #11,

Pg. ID 257-58).

      On September 28, 2016, Moore filed his Motion for Relief of Judgment and for

an Evidentiary hearing and Oral Argument in Wayne County Circuit Court.

      Moore raised the following claims:

      I.     A NEW TRIAL SHOULD BE ORDERED SINCE NEWLY
             DISCOVERED EVIDENCE IN THE FORM OF BOTH
             EYEWITNESS TESTIMONY AND CRITICAL BACK-
             GROUND INFORMATION ESTABLISHES THAT THE
             KEY PROSECUTION WITNESS WAS NOT CREDIBLE
             AND COMMITTED PERJURY AT TRIAL, AND TO

                                          -3-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3180 Filed 09/09/20 Page 12 of 53




             EFFECTUATE DEFENDANT’S CONSTITUTIONAL
             RIGHT TO DUE PROCESS, THE RIGHT TO PRESENT A
             DEFENSE AND TO TRIAL BY JURY.

      II.    DEFENDANT MOORE WAS DEPRIVED OF HIS SIXTH
             AMENDMENT RIGHT TO EFFECTIVE ASSISTANCE OF
             COUNSEL.

      III.   DEFENDANT MOORE IS ENTITLED TO RELIEF AND A
             NEW TRIAL.

      IV.    DEFENDANT MOORE IS ENTITLED TO AN EVIDEN-
             TIARY HEARING.

      On February 14, 2017, the Circuit Court judge entered an Order Denying the

Motion (Exhibit F, attached).

      On December 21, 2017, the Michigan Court of Appeals dismissed a portion of

the application and denied the remainder of the application (Exhibit O, attached).

      On October 30, 2018, the Michigan Supreme Court denied leave to appeal

(Exhibit P, attached).

      On November 9, 2018, Moore filed a Supplemental Brief After Stay of

Proceedings and Motion to Reopen Case (Doc. #12). Moore raised the following

issues:

      I.     HABEAS RELIEF SHOULD BE GRANTED BECAUSE
             NEWLY DISCOVERED EVIDENCE CONSTITUTES
             COMPELLING EVIDENCE OF PETITIONER’S INNO-
             CENCE REGARDING AN ALIBI, CRITICAL INFORMA-
             TION ESTABLISHING PERJURY BY THE KEY PROSE-
             CUTION WITNESS AND IS NECESSARY TO EFFECTU-

                                        -4-
    Case 2:15-cv-13319-JGC ECF No. 24, PageID.3181 Filed 09/09/20 Page 13 of 53




               ATE PETITIONER’S CONSTITUTIONAL RIGHT TO DUE
               PROCESS, THE RIGHT TO PRESENT A DEFENSE AND
               TO TRIAL BY JURY.
.
        II.    PETITIONER WAS DEPRIVED OF HIS SIXTH AMEND-
               MENT RIGHT TO EFFECTIVE ASSISTANCE OF COUN-
               SEL.

        III.   THESE CLAIMS ARE NOT PROCEDURALLY DE-
               FAULTED.

        On February 8, 2019, the district court entered an Order Granting to Motion to

Reopen the Case and to Supplement the Petition (Doc. #13).

        On March 1, 2009, the Honorable James G. Carr was designated and the case

was assigned to him (Doc. #14).

        Respondent renewed its Motion to Dismiss on the grounds the petition was

untimely (Doc. #15).

        Moore filed his Response (Doc. #17).

        On April 20, 2020, this Court entered an order, granting in part, and denying

in part the Motion to Dismiss (Doc. #22). In relevant part, the Court found that the

due process claim, the ineffective assistance of counsel claim regarding Moore’s alibi,

were untimely and dismissed. The Court further found that (1) the ineffective

assistance claim based on Carbin’s statement was timely, and (2) and further briefing




                                          -5-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3182 Filed 09/09/20 Page 14 of 53




was needed to establish whether the ineffective assistance claim based on the West

Virginia witness is timely (id., Pg. ID 3162).2

                               Factual Background

      (At the outset, it should be noted that for purposes of this Petition the state

appellate courts have not made a factual determination regarding the case itself.3)

                                  Trial Evidence

      By way of summary, this case involves the shooting death of William Ferguson

(“Ferguson”) on September 4, 2010. The prosecution alleged that Ferguson had

traveled to Detroit from his hometown in Huntington, West Virginia with his

girlfriend, Heather Farnsworth and Krystle Breck, to buy Oxycontin. Ferguson

brought $14,000 to purchase the drugs and was robbed and shot for his money. The

prosecution claimed that the Petitioner Moore (“Cuz”) with the help of others, was

responsible for the death of Ferguson during a drug deal. Two other unidentified

gunmen actually shot and killed Ferguson at a vacant house on McKinney Street in

Detroit. As a result, the prosecution charged Petitioner with First Degree Felony and


      2
      A Motion to Extend the Time to File the Brief was granted (Doc. #23,
Text-Only order).
      3
       This Court’s Order of April 20, 2020, Doc. #22, Pg. ID 3142-43 recites the
“Background” of the case citing exclusively to the state prosecutor’s Counter-
Statement of facts from their Brief on the Appeal as of right to the Michigan Court
of Appeals (Doc. #16-31, Pg. ID 2616-18). Moore’s Statement of Facts on his
appeal as of right can be found at Doc. #16-31, Pg. ID 2595-96).

                                         -6-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3183 Filed 09/09/20 Page 15 of 53




Premeditated Murder, Armed Robbery and firearm offenses, concluding he was an

aider and abettor.

      The defense asserted that the prosecution witnesses were not credible, that a

robbery never occurred, and that Ferguson was killed as a plan by an assailant,

unconnected with Moore. The defense called no witnesses.

      When the Detroit Police arrived at 10643 McKinney, Detroit, they met a female

who said her boyfriend was shot inside the house (Tr. 8-26-11, p. 7-8, 31-32). Inside

laying in the foyer was the deceased (id, p. 10, 32). There were shell casings in the

living room and a loaded handgun magazine on the floor (id, p. 12-13, 40-41). The

shell casings in the house indicated one long gun only had been fired (id, p. 50).

There were bullet holes in the wall of the front of the house. The house was a vacant

house with a small amount of furniture (id, p. 16). According to information received

from witnesses at the scene, the shooting occurred at 12:00 o’clock noon (id, p. 19).

Sylvester Wright, a neighbor, told police he heard gunshots and then saw two females

exit the front door of the house where the shooting occurred (id, p. 21). Then two

black males, one with an AK-47 exited the side of the house and got into a gray

Chevy Impala and backed down Britain Street (id, p. 21-22). At the scene, Heather

Farnsworth told the police that more than one weapon was involved (id, p. 40). She




                                         -7-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3184 Filed 09/09/20 Page 16 of 53




gave a license plate number and vehicle description (id, p. 43). In response to that

information, the police went to a house on Marlborough (id, p. 58).

      Evidence technicians made a sketch of the scene, took photographs and seized

evidence. Thirteen (13) shell casings and loaded firearm magazine were confiscated

(id, p. 82-83). Also, a juice bottle was found in the living room (id, p. 84).

      SYLVESTER WRIGHT, lived at the same intersection as 10643 McKinney

and Britain, across the street from the scene (id, p. 101-102). He was sitting with

Geneva Spencer-Haynes watching television around noon on September 4th (id, p.

102). When they heard shots, they immediately fell to the floor. When the shooting

ended, Wright looked out and saw two slim guys with their hats pulled over their

faces running to a car from the side door of the house (id, p. 103, 104). One of the

men was carrying an AK rifle. The car, a Chevy Impala was parked in front of the

house (id, p. 106). Then two females come out the front door and one said her

boyfriend had been shot (id, p. 1018, 116). The Impala was at the house from 8:00

a.m. until the shooting (id, p. 113).

      GENEVA SPENCER-HAYNES lived across the street from the McKinney

house where the shooting occurred (id, p. 124). After hearing multiple gun shots, she

also saw two guys running out the side door to a car (id, p. 126). Their faces were

hidden by baseball caps and hoodies (id, p. 127). She described the men as tall and



                                         -8-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3185 Filed 09/09/20 Page 17 of 53




light-skinned (id, p. 128). One man had a AK-47. The men got into a greyish Chevy

Impala and drove off (id, p. 13). Later, two white females come out the front door

(id, p. 135). Spencer-Haynes testified that there was somebody living in the house

where the shooting occurred. A large group of men would be on the porch every day

(id, p. 140).

       HEATHER FARNSWORTH, the girlfriend of Ferguson, lived with him in

Huntington, West Virginia (Tr. 8-29-11, -5-6). On September 4, 2010 they left West

Virginia and came to Detroit to get Oxycontin from Petitioner Moore (id, p. 7-8).

Ferguson was to pay about $14,000 for the pills and Farnsworth would share in the

proceeds (id, p. 10-11). Ferguson and Farnsworth were to get the pills, return to

Huntington and sell them at $35 a piece. They had purchased pills from Petitioner

five or six previous times (id, p. 12). Krystle Breck, a friend of Farnsworth, came to

Detroit with them (id, p. 14). Ferguson and Farnsworth each had about half of the

funds to buy the pills with (id, p. 15-16). Farnsworth admitted lying to the police

when she told them they came to Detroit to buy a truck (id, p. 18-19; 117). Upon

arriving in Detroit, they met Petitioner at a Burger King near Gratiot (id, p. 28).

Petitioner instructed them to follow him to a nearby gas station (id, p. 31). From

there, they drove to a house nearby where Petitioner ran inside for a minute and then

returned to his car (id, p. 34). They drove to another house and parked outside (id,



                                         -9-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3186 Filed 09/09/20 Page 18 of 53




p. 36). They entered the house where a person inside was standing at the fireplace

(id, p. 40-41). They all sat in the living room talking about prices and pills (id, p. 46).

Farnsworth left to get cigarettes in her car and then texted the license plate to

Petitioner’s car to her phone (id, p. 47). Upon returning to the house, they counted

out their money alone in a room and Ferguson put it all in his pocket (id, p. 49).

Petitioner left the house saying he was going outside to get a blunt (id, p. 51). Three

men then came in with long guns and the other man inside had a gun also (id, p. 53).

The men ordered them to get down and struck Ferguson in the head (id, p. 54). The

next thing she heard was a series of gunshots (id, p. 57). According to Farnsworth,

she saw Petitioner running out with their money he took from Ferguson’s pocket (id,

p. 59-60). Petitioner had a gun in his hand when he took the money (id, p. 65).

Farnsworth and Breck ran out the front door, while Ferguson was laying on the floor

(id, p. 67-68). Outside, Farnsworth called 911 (id, p. 69). Petitioner’s car was gone.

At a photo lineup, Farnsworth identified Petitioner saying he was the one who

brought her to the scene (id, p. 124-125). Farnsworth had previously been convicted

of lying to a State Trooper and obstruction (id, p. 127-128).

       On cross-examination, Farnsworth admitted lying to the jury when she testified

she had been to Detroit only once before (id, p. 152). Farnsworth had sold and used

oxycontin in the past (id, p. 162-163). Farnsworth never saw a Grey Impala at the



                                           -10-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3187 Filed 09/09/20 Page 19 of 53




house, either before or after the shooting (id, p. 186; Tr. 08-30-11, p. 49). Farnsworth

also testified that two black men ran at Ferguson and took money from his pocket on

of which was Petitioner (id, p. 55). When the shooters came into the house, they did

not demand any money and took nothing from Farnsworth (id, p. 107). According

to Farnsworth, all four men involved ran toward the back of the house and none ran

out the front door (id, p. 113). Although she saw Petitioner reaching for the money

in Ferguson’s pocket, she did not actually seem him take it (id, p. 118).

      KRYSTLE BRECK lived in Huntington, West Virginia and came with

Ferguson and Farnsworth to Detroit on September 4, 2010 (id, p. 166). Breck

described it as a “road trip” to get out of her house (id, p. 68). While driving to

Detroit, she was told they were going for a truck and pills (id, p. 169). Upon arriving

in Detroit, they stopped at a Burger King, where they met Petitioner who was in a car

with another individual (id, p. 171-172). Eventually, they followed Petitioner to a

house where the two men entered (id, p. 175). They returned to their car and both

cars drove to a second house (id, p. 176). They entered through the front door of the

house (id, p. 179). They sat and talked for about 15 to 20 minutes (id, p. 182). After

Ferguson and Farnsworth counted the money, petitioner appeared to make a phone

call (id, p. 183-184). Petitioner then said he was leaving to get a blunt from the car

and smoke it and asked if they also smoked (id, p. 186). Then Breck heard people



                                         -11-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3188 Filed 09/09/20 Page 20 of 53




screaming “get down”, “give me the money” and shooting (id, p. 187). At that point,

Petitioner was gone, id. Ferguson entered the living room from the dining room and

as he headed for the front door, he was shot (id, p. 190-191). Ferguson got up,

walked further toward the door and all the men started shooting him (id, p. 193). The

shooters left, but Breck did not know where they went (id, p. 194). Breck identified

Petitioner from a photo array (id, p. 194). Breck told the police and previously

testified that Petitioner left out the front door before the shooting occurred (id, p. 224-

225; Tr. 08-31-2011, p. 26-27). Breck also previously admitted under oath to

intentionally lying to the police, although she denied this at trial (id, p. 37). Breck

also contradicted Farnsworth saying Ferguson had money in a wallet, while

Farnsworth said he carried it a plastic gallon bag (id, p. 47-49). Breck did not see any

money taken from Ferguson (id, p. 50) Breck also admitted withholding information

from the police about buying pills to protect her friends (id, p. 68).

        The deceased suffered four gunshot wounds which caused his death (id, p. 148,

157).

        Bullet casings recovered from the scene were all fired from one firearm (Tr. 09-

1-11, p. 157).




                                           -12-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3189 Filed 09/09/20 Page 21 of 53




                             Post-Conviction Evidence

      DAVID LAMONT CARBIN signed a sworn statement on May 9, 2015

(Appendix Exhibit G). Carbin lived and worked out-of-state at the time of the affidavit,

but had returned to Detroit for a funeral of his older sister. In September 2010, Carbin

lived in the area of the McKinney house where the shooting occurred. On September

4, 2010, Carbin was walking from home to a friend’s house on McKinney to get his hair

braided. At around 9:00 a.m., he saw Defendant Moore, a friend of Carbin’s brother,

leave 10643 McKinney in a small black foreign car. After several hours, Carbin passed

the McKinney house walking home when he heard gunshots. Carbin saw only two men

leave the house and enter a mid-sized silver or gray car. The car with the two men

drove off. What Carbin did not know was that anyone was killed and did not consider

it unusual to hear gunshots in the neighborhood. A few months before his affidavit,

Carbin saw a Facebook account of the shooting and discovered Defendant had been

convicted. Being certain that Defendant was not one of the two men who left the house

after the shooting, he decided to contact Defendant’s family.

      VINCENT MOORE, SR., LORINE MOORE and GERMAINE MOORE have

all signed sworn affidavits that Defendant Moore was at the family home at 4877

Marlborough Detroit at the time of the robbery/murder and therefore could not have

committed the crimes he was convicted of (Appendix, Exhibit K, L, M). These

affidavits corroborate the evidence proffered by Carbin.

                                         -13-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3190 Filed 09/09/20 Page 22 of 53




        NICOLE RENEE HAMMONS signed her sworn affidavit on June 25, 2015

(Appendix, Exhibit H). Hammons knew Farnsworth as she also lived in Huntington,

West Virginia. Hammons knew Farnsworth’s reputation as a dishonest person, knew

Farnsworth had lied “on many occasions,” had seen Farnsworth steal and then lie about

it, knew that Farnsworth had planned to do a drug deal with counterfeit money, and had

been to Detroit several times as a “drug mule,” had lied to Ferguson about a trip to

Detroit and that Farnsworth was familiar with the Detroit area. This evidence would

not only have attacked Farnsworth’s credibility, it would have significantly undercut

the States’s case and supported evidence that Farnsworth was capable of setting up the

robbery of Ferguson. As Hammons states in her affidavit, she lived in West Virginia

at the time of Defendant’s trial and was unaware of Farnsworth’s perjury.

        Finally, two relatives of Ferguson (the deceased) have provided affidavits

supporting Defendant’s theory that Farnsworth was the perpetrator of the robbery

scheme and not Defendant. These affidavits were signed on November 18 th and 19th,

2015.

        PENNY LYNN FERGUSON, the sister of the deceased, William Ferguson, was

acquainted with Farnsworth from high school and her relationship with her brother. Ms.

Ferguson believes that Farnsworth was involved in a “set up” to kill her brother and

split the money with the killers. Ms. Ferguson was aware of Farnsworth’s drug

addiction and that her brother was dating other women. She was aware of Farnsworth’s

                                        -14-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3191 Filed 09/09/20 Page 23 of 53




reputation as a liar and a thief. Of importance, when Farnsworth returned to West

Virginia, she bad both the money and the pills from the drug transaction in Detroit.

Additionally, when Ferguson was killed, Farnsworth never contacted his family to tell

them of his death. Finally, Ms. Ferguson learned that Farnsworth had dated one of the

men involved in Ferguson’s death (Appendix, Exhibit I).

      BETTY JO CRITTENDEN, the sister-in-law of Ferguson, was also aware that

Farnsworth had a reputation as a dishonest person. Farnsworth lied at trial about her

relationship with Williams, apparently to conceal her involvement. She was not

Ferguson’s fiancé and they were not engaged to be married. To the contrary, their

relationship was “tumultuous” because of her drug addiction and disputes over money.

Farnsworth had a motive to want Ferguson robbed to pay off her own drug debts. In

fact, after the shooting, she returned to West Virginia and immediately began to sell off

his possessions (Appendix, Exhibit J).

      MICHAEL AVANT witnessed an argument at a dice game in September of

2010. The two individuals involved, were “Tez” and “Rowe.” Rowe was mad at Tez

because Tez shot “some dude” in “their” house on McKinney. Tez responded that

Heather had not told him “dude” had a pistol and they were both lucky because the

clip in the “dude’s” gun fell out, otherwise he might have shot both of them. The two

men then discussed whether Heather would tell on them. Rowe said she would not

because she blamed it on the Weed man, that she called “Cuz,” who was in jail.

                                          -15-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3192 Filed 09/09/20 Page 24 of 53




Heather had been providing “updates” on the police investigation (Appendix, Exhibit

N).

      Petitioner has submitted his affidavit attesting to his innocence and unsuccess-

ful attempts to have his trial lawyer, Mr. Barnett, to conduct any investigation in

support of his defense and that he did not learn of the witnesses from West Virginia

until 2015 (Appendix, Exhibit R).




                                        -16-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3193 Filed 09/09/20 Page 25 of 53




                       STANDARD FOR HABEAS REVIEW

      Federal law imposes the following standard of review for habeas cases:

      An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim –

             (1)    resulted in a decision that was contrary to, or involved an
                    unreasonable application of, clearly established Federal
                    law, as determined by the Supreme Court of the United
                    States; or

             (2)    resulted in a decision that was based on an unreasonable
                    determination of the facts in light of the evidence presented
                    in the State court proceedings.

28 U.S.C. § 2254(d).

      “A state court’s decision is ‘contrary to’ . . . clearly established law if it ‘applies

a rule that contradicts the governing law set forth in [Supreme Court cases]’ or if it

‘confronts a set of facts that are materially indistinguishable from a decision of [the

Supreme] Court and nevertheless arrives at a result different from [this] precedent.’”

Mitchell v. Esparza, 540 U.S. 12, 15-16, 124 S. Ct. 7, 157 L. Ed.2d 263 (2003) (per

curiam) (quoting Williams v. Taylor, 529 U.S. 362, 405-06, 120 S. Ct. 1495, 146 L.

Ed.2d 389 (2000)); see also Bell v. Cone, 535 U.S. 685, 694, 122 S. Ct. 1843, 152 L.

Ed.2d 914 (2002). “[T]he ‘unreasonable application’ prong of §2254(d)(1) permits

a federal habeas court to ‘grant the writ if the state court identifies the correct



                                           -17-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3194 Filed 09/09/20 Page 26 of 53




governing legal principle from [the Supreme] Court but unreasonably applies that

principle to the facts’ of petitioner’s case.” Wiggins v. Smith, 539 U.S. 510, 520, 123

S. Ct. 2527, 156 L. Ed.2d 471 (2003) (quoting Williams, 529 U.S. at 413); see also

Bell, 535 U.S. at 694. However, “[i]n order for a federal court find a state court’s

application of [Supreme Court] precedent ‘unreasonable,’ the state court’s decision

must have been more than incorrect or erroneous. The state court’s application must

have been ‘objectively unreasonable.’” Wiggins, 539 U.S. at 520-21 (citations

omitted); see also Williams, 529 U.S. at 409; Simpson v. Jones, 238 F.3d 399, 405 (6th

Cir. 2000).

      However, when a state court fails to consider an issue or does not specifically

address whether the alleged error constitutes a denial of a petitioner’s federal

constitutional rights, the deference due under 28 U.S.C. § 2254(d) does not apply, and

habeas review of such a claim is de novo. Wiggins v. Smith, 539 U.S. at 534;

McKenzie v. Smith, 326 F.3d 721, 727 (6th Cir. 2003); Bies v. Sheldon, 775 F.3d 386,

395 (6th Cir. 2014).

      The AEDPA standard of review applies only to habeas claims that are
      “adjudicated on the merits in State court proceedings.” 28 U.S.C.
      §2254(d); Maples v. Stegall, 340 F.3d 433, 436 (6th Cir. 2003); see also
      Wiggins v. Smith, 539 U.S. 510, 534, 123 S. Ct. 2527, 156 L. Ed. 2d 471
      (2003). “When a habeas claim is not adjudicated in state court, we apply
      the pre-AEDPA standard, reviewing de novo questions of law and
      mixed questions of law and fact.” Hargrave v. McKee, 248 Fed. Appx.



                                         -18-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3195 Filed 09/09/20 Page 27 of 53




       718 (6th Cir. 2007) citing Maples v. Stegall, 340 F.3d 433, 436 (6th Cir.
       2003).

Cristine v. McKee, 526 F.3d 888, 897-98 (6th Cir. 2008).

       It is only when AEDPA, that is, when the state court’s decision rejects

petitioner’s claim that the habeas court on the merits, that the state court’s decision

is entitled to significant deference. Harrington v. Richter, 562 U.S. 86, 101, 131 S.

Ct. 770, 178 L. Ed. 2d 624 (2011); Jordan v. Warden, 675 F.3d 586, 592-93 (6th Cir.

2012).

       The Supreme Court in Richter, credited a presumption that §2254(d) applies,

even when there is no reasoned state court opinion addressing the claim, but only, “in

the absence of any indication or state law procedural principles to the contrary.” 562

U.S. at 99.

       Finally, factual findings, if any, of a state court are presumed correct, unless

those findings are erroneous by clear and convincing evidence. 28 U.S.C. §2254(e)

(1).




                                         -19-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3196 Filed 09/09/20 Page 28 of 53




                                    ARGUMENT

I.    PETITIONER MOORE WAS DEPRIVED HIS SIXTH AMENDMENT
      RIGHT TO EFFECTIVE ASSISTANCE OF COUNSEL REQUIRING
      HABEAS RELIEF FROM HIS STATE COURT CONVICTIONS.

      Trial counsel, Marvin Barnett, failed to provide the minimal level of

representation by failing to conduct any investigation into potential defense

witnesses. These witnesses would have provided a substantial defense to support

Moore’s innocence and support Moore’s theory that he was not involved in the

robbery and murder. These witnesses would have also testified that the key

prosecution witness, Heather Farnsworth, used Moore as a scape goat to avoid her

culpability and was a habitual liar. Since Farnsworth was the only witness to

implicate Moore in the robbery/murder, the attorney’s failure to conduct the necessary

investigation denied Moore his right to present a defense and to a fair trial because

there is a reasonable probability of a different outcome at trial with these witnesses.

This Court should grant the petition.

      A.     REVIEW IS DE NOVO AND AEDPA DEFERENCE DOES
             NOT APPLY BECAUSE THE STATE COURT RELIED
             EXCLUSIVELY ON A PROCEDURAL BAR WITHOUT
             ADJUDICATION OF THE CLAIM ON THE MERITS.

      In his post-conviction motion in the trial court and on his appeals to the state

courts, Moore raised two claims: Newly discovered evidence and ineffective

assistance of counsel.    The state trial judge explicitly refused to address the

                                         -20-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3197 Filed 09/09/20 Page 29 of 53




ineffective assistance of counsel claim because of application of the rule of res

judicata (Doc. #12-2, Pg. ID 292; Appendix, Exhibit F, pg. 7). Neither appellate

court addressed the ineffective assistance claim and instead issued truncated short

statements and referenced court rules. Thus, “the federal court should ‘look through’

the unexplained decision to the last related state-court decision that does provide a

relevant rationale.” Wilson v. Sellers,      U.S.    , 138 S. Ct. 1188, 1192, 200 L. Ed.

2d 530 (2018); accord Ylst v. Nunemaker, 501 U.S. 797, 805-06, 111 S. Ct. 2590, 115

L. Ed. 2d 206 (1991); Guilmette v. Howes, 624 F.3d 286, 291 (6th Cir. 2010) (en

banc). Here, both the Michigan Court of Appeals and the Michigan Supreme Court

denied Moore’s ineffective assistance claim without a reasoned opinion, and therefore

this Court looks to the state trial court’s opinion. Stermer v. Warren, 959 F.3d 704,

723 (6th Cir. 2020).

        Since the state trial relied exclusively on a procedural bar, that is res judicata,

asserting that the claim was previously litigated and therefore could not be raised

again, there is no merits adjudication and no AEDPA deference. The review is de

novo.

        B.    CLEARLY ESTABLISHED FEDERAL LAW AS DETER-
              MINED BY THE SUPREME COURT.

        It is well-settled that the right of a state criminal defendant to the effective

assistance of counsel for his defense at trial is guaranteed by the Sixth and Fourteenth

                                           -21-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3198 Filed 09/09/20 Page 30 of 53




Amendments to the United States Constitution. Wiggins v. United States, 539 U.S.

510, 123 S. Ct. 2527, 156 L. Ed. 471 (2003); Strickland v. Washington, 466 U.S. 668,

104 S. Ct. 2052, 80 L. Ed. 674 (1984).

      Generally, to establish ineffective assistance of counsel, a defendant must

show: (1) that counsel’s performance was below an objective standard of reasonable-

ness under prevailing professional norms; (2) that there is a reasonable possibility

that, but for counsel’s error, the result of the proceedings would have been different

or that the resultant proceedings were fundamentally unfair or unreliable. Bell v.

Cone, 535 U.S. 685, 694-696, 122 S. Ct. 1843, 52 L. Ed. 2d 914, 927 (2002). “[T]he

focus, should be on whether the result of the trial was fundamentally unfair or

unreliable.” Tinsley v. Million, 399 F.3d 796, 802 (6th Cir. 2005), quoting Lockhart

v. Fretwell, 506 U.S. 364, 369, 1113 S. Ct. 839, 122 L. Ed. 2d 180 (1993); McQueen

v. Scroggy, 99 F.3d 1302, 1311 (6th Cir. 1996).

      The two part requirement of Strickland, deficient performance and prejudice

test, requires a defendant to demonstrate that his attorney’s performance, “fell below

an objective standard of reasonableness” and “that there is a reasonable probability

that . . . the result of the proceedings would have been different,” but for his

attorney’s errors. 466 U.S. at 688, 694. “A reasonable probability is a probability

sufficient to undermine confidence in the outcome,” Id. at 694. The Sixth Circuit in



                                         -22-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3199 Filed 09/09/20 Page 31 of 53




Matthews v. Abramajtys, 319 F.3d 780, 790 (6th Cir. 2003) defined the term

“reasonable probability,” noting that “the evidence was not overwhelming, so that

there is a reasonable probability of a different outcome with effective counsel.” The

Court added:

      Of course, a “reasonable probability” does not mean a certainty, or even
      a preponderant likelihood, id at 694, 104 S. Ct. 2052.

      Regarding a claim of trial strategy a defendant must overcome the presumption

that the challenged conduct or omission could be “considered sound trial strategy,”

Strickland, 466 U.S. at 689. A mere claim of “trial strategy” cannot defeat a claim

of ineffective assistance when the “strategy” is not reasonable or is a matter of

negligence. Cone v. Bell, 243 F.3d 961 (6th Cir. 2001); Combs v. Coyle, 205 F.3d 269

(6th Cir. 2000); Paine v. Massie, 339 F.3d 1194,1200 (10th Cir. 2003). Washington

v. Hofbauer, 228 F.3d 689, 704 (6th Cir. 2000). Strickland makes clear that “strategic

choices made after less than full investigation will not pass muster as an excuse when

a full investigation would have revealed” helpful evidence. Dickerson v. Bagley, 453

F.3d 690, 696 (6th Cir. 2006).

             1.    THE DUTY TO INVESTIGATE.

      Proper investigation and preparation requires counsel to interview and produce

the necessary witnesses and pursue other information which support a valid defense.

Sims v. Livesay, 970 F.2d 1575, 1580-81 (6th Cir. 1992) (Counsel ineffective when

                                        -23-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3200 Filed 09/09/20 Page 32 of 53




he knew of a potentially exculpatory gun residue report yet counsel failed to

investigate adequately.); Towns v. Smith, 395 F.3d 251 (6th Cir. 2005); Blackburn v.

Foltz, 828 F.2d 1177, 1183 (6th Cir. 1987); Sanders v. Ratelle, 21 F.3d 1446, 1456

(9th Cir. 1994) (Counsel ineffective where he knows of another person’s purported

confession, but fails to investigate). A sound trial strategy is one that is developed

in concert with an investigation that is adequately supported by reasonable

professional judgments. Counsel must make “an independent examination of the

facts, circumstances, pleadings and laws involved . . .” Von Moltke v. Gillies, 332

U.S. 708, 721, 68 S. Ct. 316, 92 L. Ed. 309 (1948). This includes pursuing “all leads

relevant to the merits of the case.” Blackburn v. Foltz, supra at 1183; Crisp v.

Duckworth, 743 F.2d 580, 583 (7th Cir. 1984), cert denied, 469 U.S. 1226, 105 S. Ct.

1221, 84 L. Ed. 2d 361 (1985); Sims v. Livesay, 970 F.2d 1575, 1580-81 (6th Cir.

1992); Combs v. Coyle, 205 F.3d 269, 287-88 (6th Cir. 2000); Clinkscale v. Carter,

375 F.3d 430, 443 (6th Cir. 2004) (collecting cases in which counsel’s failure to

investigate a potentially important witness constituted ineffective assistance);

Jemison v. Foltz, 672 F. Supp. 1002 (ED Mich. 1987). The failure to adequately

prepare and present a defense requires reversal. United States v. Kaufman, 109 F.3d

186 (3rd Cir. 1997); Williams v. Ward, 110 F.3d 1508 (10th Cir. 1997).




                                        -24-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3201 Filed 09/09/20 Page 33 of 53




      The failure to speak to witnesses by defense counsel can result in the grant of

the writ. Simmons v. Winn, Docket #12-13848, Eastern District of Michigan,

Southern Division, Doc. #30, Pg. ID 2168, Hon. James G. Carr, citing to Towns v.

Smith, 395 F.3d 251, 259-60 (6th Cir. 2005); Stewart v. Wolfenbarger, 468 F.3d 338,

356-61 (6th Cir. 2006).

      In the present case, the failure of defense counsel to investigate and speak to

any defense witnesses was both objectively deficient performance that prejudiced

Moore’s right to a fair trial (Appendix, Exhibit R, Affidavit of Vincent Moore).

             2.     DEFICIENT PERFORMANCE.

      Each of the witnesses have proffered their testimony by way of affidavits or

statements. Each were important witnesses that supported the defense theory and

Moore’s innocence. Yet Barnett made absolutely no effort to investigate or produce

them for trial. Not a single witness was presented at trial for the defense. That failure

was clearly deficient.

      Barnett’s overall conduct in this case exemplifies his strategy. The trial court

threatened to hold him in contempt because he was so disrespectful and his behavior

so distracting. During the trial, he lied about receiving both 911 calls, threatened the

assistant prosecutor saying “there’s about to be a couple more bodies up in here” and

“if I have to chase you down, and then beat you from one end of this room to the



                                          -25-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3202 Filed 09/09/20 Page 34 of 53




other, I will.” (Tr. 08/05/14, pg. 393-396, 430-431) (Appendix, Exhibit Q, pg. 11).4

Barnett also told the prosecutor “Oh, I’m winning this case. I promise you I’m going

to win this case. I have out-lawyered you from one end of the courtroom to the next”

(Tr., 08/12/2015, pg. 538-39; Exhibit Q, pg. 11). Later, Barnett complained that the

assistant prosecutor had gone to her supervisor. Barnett then said to her “You know

how many murderers I know? I could have you assassinated” (id., pg. 12). Barnett,

again denied threatening the assistant prosecutor, even though an officer present

responded, “Now that’s a threat, back off.” Barnett accused the assistant prosecutor

of lying and cheating because she was allegedly protecting “white girls and white

people” (id.). Ferguson, Farnsworth and Breck are white. Barnett called one of the

officers “whiteman” and then berated the officer, saying he wins off stupid police

officers everyday. Barnett complained that no one but Moore was charged.

      When the prosecutor was conducting the direct examination of Farnsworth, he

told the judge he was not going to participate in the trial, he was “exercising his right

to remain silent” and he was “exercising his rights under the Sixth Amendment” (Tr.,

08/29/2011, pg. 123). At another point, Barnett told the trial judge that he was “a

little crazy” and he had “staff here to keep me out of jail” (Tr., 09/01/2011, pg. 183).




      4
       Barnett denied making the statement, although the assistant prosecutor and
two officers present confirmed Burnett said it (id).

                                          -26-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3203 Filed 09/09/20 Page 35 of 53




      The trial judge warned Barnett he would hold him in contempt for “impairing

the authority or impeding the functioning of the court” (Tr., 08/30/2011, pg. 156-

157). Barnett later refused to conduct re-cross examination when offered by the trial

judge, claiming he was exercising his first, sixth and 13th amendment rights against

forced servitude (Tr., 08/30/2011, pg. 158-159).

      While this conduct may not directly address Barnett’s failure to investigate, it

certainly exposes his trial strategy. Intimidation and threats were the trial strategy

and a cover for his incompetence.5 Barnett’s conduct in this case, along with his

unprofessional conduct in other cases, led to his suspension (id., pg. 32).6

      Additionally, Barnett has engaged in a pattern of misconduct and failure to

provide effective assistance of counsel by failing to investigate and present

witnesses.7 The Michigan Supreme Court has twice rejected Barnett’s explanation

for his trial strategy for not conducting the required investigation and presentation of

the defense, finding Barnett was not credible. In both cases, the defendants were



      5
        Several prospective jurors complained that Barnett was intimidating them
(Tr., 08/24/2011, pg. 91-93). Barnett told the jurors “its going to get crazy after
this” and “its going to get worse than this” regarding his behavior (id., pg. 93-94).
      6
          Exhibit Q, attached.
      7
       Vincent Moore St., Lorine Moore and Germaine Moore have signed
affidavits that Barnett rejected their attempts to provide information or to inter-
view any witnesses regarding Moore’s innocence (Exhibit J, K, L).

                                         -27-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3204 Filed 09/09/20 Page 36 of 53




granted new trials based on Barnett’s deficient performance. People v. Terrell, 495

Mich 869 (2013); People v. Hunter, 493 Mich 1015 (2013) (Appendix, Exhibits T and

U).

      In Terrell, Barnett testified that the client confessed to him but wanted to take

the stand. Not wishing to “offer perjury”, Barnett put him on the stand and asked him

only if “he was a person?” And that was it. People v. Terrell, 2013 Mich App Lexis

204. The Michigan Supreme Court found that testimony that the defendant confessed

to him was not credible or to put it bluntly, Barnett committed perjury.

       In Hunter, Barnett testified that he did not order a copy of the mistrial

transcript before the second trial because he didn’t think he would need it. He refused

to put on alibi witnesses after he could not “offer perjury” from the witness stand, and

he also claimed defendant confessed to him so he did not investigate the case further.

People v. Hunter, 2010 Mich App Lexis 1694. Barnett’s Ginther hearing testimony

was found to be a complete fabrication.

      Barnett was eventually suspended for three years based on other misconduct

in other cases. His conduct was described as follow in the notice of suspension from

the practice of law by the Michigan Attorney Discipline Board:

      [He was found to have] engaged in conduct which involved dishonesty,
      fraud, deceit, misrepresentation, or violation of the criminal law, where
      such conducts...reflects adversely on the lawyer’s honesty, trustworthi-
      ness or fitness as a lawyer... engaged in conduct that is contrary to

                                         -28-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3205 Filed 09/09/20 Page 37 of 53




       justice, ethics, honesty or good morals ... and engaged in conduct ...that
       violates a criminal law of a state and the United States ... which
       generally relates to threats and intimidation of witnesses.

This was quoted with approval by Michigan Supreme Court Justice Brian Zahra in

a dissent from an order denying leave to appeal, People v. Manciel, 499 Mich 889.

893-894 (2016). The notice of suspension can be found in fn 11 of the Manciel case

(Appendix, Exhibit V).

       That notice took effect on October 3, 2015. A year later, October 14, 2016,

the attorney discipline board filed a 27-page formal complaint covering violations of

the notice of suspension. Grievance Administrator v. Marvin Barnett, Case No.

16-118-GA. The petition alleged Barnett lied to the Michigan Department of

licensing, the Michigan State Bar, to other attorneys about his suspension, and to

clients he took money from (Appendix, Exhibit W). Barnett received a three year

suspension on October 3, 2015, an 18 month suspension on October 4, 2018, and was

eventually disbarred on January 3, 2019 (State of Michigan Attorney Discipline

Board v. Marvin R. Barnett, P34033, Case No. 16-118-GA).

       In Byrd v. Skipper, 940 F.3d 248, 257 (2019), the Sixth Circuit granted habeas

relief, stating:

       First, Barnett manifested a shocking lack of comprehension regarding
       the pertinent law in Byrd’s case. This ignorance, coupled with the
       inaccurate advice he gave his client about the likelihood of his acquittal,
       is sufficient to deem Barnett’s performance constitutionally inadequate.

                                          -29-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3206 Filed 09/09/20 Page 38 of 53




      See Padilla, 559 U.S. at 369, 130 S. Ct. 1473 (noting an attorney’s duty
      to give correct advice when the law is clear); Maples v. Stegall, 340
      F.3d 433, 439 (6th Cir. 2003) (holding that “patently erroneous” advice
      falls below an objectively reasonable standard of assistance); Magana,
      263 F.3d at 550 (6th Cir. 2001) (“[Counsel’s] complete ignorance of the
      relevant law under which his client was charged, and his consequent
      gross misadvice to his client regarding the client’s potential prison
      sentence, certainly fell below an objective standard of reasonableness
      under prevailing professional norms.”); Blackburn v. Foltz, 828 F.2d
      1177, 1182 (6th Cir. 1987) (holding that counsel’s assistance was
      deficient where he displayed “a startling ignorance of the law”).

      Finally, Moore has attached his affidavit that Barnett failed to even discuss

with him any investigation of any defense witnesses (Appendix, Exhibit R).

             3.    PREJUDICE.

                   (a)    THE TRIAL.

      At trial, the prosecutor argued that Moore set up a drug deal. She told the jury

that the only question was whether Moore participated in the robbery and murder as

an aider and abettor (Tr., 08/25/2011, pg. 127). It was undisputed that Moore was not

the shooter and that all the shell casings found at the scene were from the same AK47

rifle. The defense conceded that Moore met Ferguson and Farnsworth, directed them

to the McKinley house and entered it with them (Tr., 08/25/2011, pg. 160-161). The

defense argued that Moore left before the shooting, had no weapon and never

returned, that the shooting was “a hit,” “an assassination” and that no money was




                                        -30-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3207 Filed 09/09/20 Page 39 of 53




taken (id., pg. 150-151, 153-154, 164). The defense pointed the finger at Farnsworth

as the person who planned the murder of Ferguson (id., pg. 156).8

      The only witness to testify that Moore was armed with a weapon and took

money after the shooting was Farnsworth. The other witness present, Krystal Breck,

testified that Moore was not present during the shooting, and saw no one take

anything from Ferguson (Tr., 08/30/2011, pg. 186-187; 08/31/2011, pg. 50).

Farnsworth, an admitted liar, convicted felon for obstruction and lying and a drug

addict, gave different accounts about the robbery. At one point, she testified Moore

“Cuz” took the money from Ferguson’s pocket and ran out (08/29/2011, pg. 59).9

However, she also told the police, two men ran up to Ferguson and took the money

(Tr., 08/30/2011, pg. 55-560. Finally, she said she did not actually see the money

taken from Ferguson (id., pg. 117-118).10 She did agree that Moore was not present

during the shooting (08/30/2011, pg. 60, 106). Farnsworth testified that all the men,




      8
       In her closing argument, the prosecutor told the jury that the defense
claimed Farnsworth was involved adding “And, look, its not entirely impossible”
although the evidence did not support it. (Tr., 09/01/2011, pg. 173).
      9
       When asked whether Moore was armed, she first responded, “I think. I
don’t remember.” Her preliminary examination testimony indicated she said
Moore had a “12 inch AKA”) (id., pg. 61-65).
      10
           Farnsworth said no one asked for or demanded any money (id., pg. 107).

                                         -31-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3208 Filed 09/09/20 Page 40 of 53




including Moore, left out together in the same direction, out the back door when she

heard the door slam (Tr. 08/29/2011, pg. 66).

      Farnsworth also testified they arrived at the McKinney house before eleven

o’clock at about 10:15 (Tr., 08/29/2011, pg. 186, 194). The final calls from Moore

to Farnsworth were at 10:07, 11:09 and 11:17 (Tr., 09/01/2011, pg. 176). If Moore

was at the McKinney house from the time they arrived until the shooting at 12:00

noon, why would Moore be calling Farnsworth? The phone records are consistent

with Carbin’s statement and Moore’s innocence claim that he was not involved in the

shooting and robbery.

      Neighbors Sylvester Wright and Geneva Spencer-Haynes saw only two guys

run out of the side door of the house, one holding an AK 47 rifle, shortly after hearing

multiple gunshots (Tr., 08/26/2011, pg. 102-106, 126-128). The two men entered a

grey Impala parked at the corner of McKinney and Britain, backed up around the

corner and drove off (id., pg. 106, 101-132). Moore drove a black or blue four door

vehicle (Tr., 08/29/2011, pg. 29). Nether Farnsworth of Breck were hurt and neither

offered an explanation why. According to the police, the shooting occurred at 12:00

noon based o the witnesses report (Tr., 08/26/2011, pg. 18-19). A magazine with live

bullets was found in the living room (id., pg. 46-47). Given the defense concession

regarding Moore’s contact with Farnsworth and taking them to the McKinney house



                                         -32-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3209 Filed 09/09/20 Page 41 of 53




and entering it, the fact that Moore’s DNA was found on an orange juice bottle inside

and his cell phone calls with Farnsworth on the days before and on the day of the

incident, did not advance the prosecutor’s case. If anything the final cell phone calls

were consistent with Moore’s innocence. The prosecutor’s case was clearly not

overwhelming.

                    (b)   POST-CONVICTION EVIDENCE.

                          (1)    CARBIN

      On the day of the shooting, Carbin lived about six blocks from 10643

McKinney. That morning, while walking on McKinney, he saw Moore, who was a

friend of his brothers, walk out of 10643 McKinney, enter a small black car and drive

off. Several hours later, he returned and while walking by, heard shots, and then saw

two men exit the McKinney address, get into a midsized silver or grey car and drive

off. Moore was not one of the two men and Moore’s vehicle was not present. Carbin

provides direct evidence that Moore had left long before the shooting and had not

returned. Once Carbin became aware through facebook, that the incident involved

a murder and Moore, he contacted the Moore family (Doc. #7-4, Pg. ID 199-201).

Carbin directly contradicts Farnsworth claim that Moore was present and took

money. It is also consistent with the testimony of Wright and Spence-Hayes. While

it is always possible that Moore returned in the interim, his presence at the house



                                         -33-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3210 Filed 09/09/20 Page 42 of 53




during the incident, and the allegation he took the money from Ferguson, was

significant to the prosecutor’s case. As the prosecutor told the jury, the question was

whether Moore participated in the robbery and murder. Given the significant passage

of time when Moore was last seen at the house, and the fact that Moore was not seen

leaving after the shooting, supports Moore’s contention that he was not involved and

did not set up the robbery/murder. Carbin adequately explains the delay in reporting

his knowledge, being unaware of the homicide and only knowing Moore as a friend

of his brother. In any event, that issue would be left for the jury to decide.

                          (2)    THE WEST VIRGINIA WITNESSES.

      Three witnesses with intimate knowledge of Farnsworth, her relationship with

Ferguson, her reputation as a liar and her conduct when she returned to West Virginia

after the shooting which was consistent with the defense theory that she was the one

responsible for Ferguson’s death. The following evidence from these witnesses was

significant to the defense that there was no robbery, that Farnsworth had set up the

incident and needed Moore for a fall-guy as a cover-up:11

      •      Farnsworth was not engaged to Ferguson, Ferguson’s affection for her

             had dwindled and he was dating other women. Ferguson affidavit, Doc.

      11
       The affidavits of Nicole Hammons, Penny Ferguson and Betty Jo Critten-
den can be found at Doc. #7-5, 7-6, 7-7 and the Appendix, Exhibits H, I and J. A
summary of the content of each affidavit is set forth in the State’s Reply in
Opposition to Petitioner’s Answer (Doc. #9, Pg. ID 22-227).

                                         -34-
Case 2:15-cv-13319-JGC ECF No. 24, PageID.3211 Filed 09/09/20 Page 43 of 53




          7-6, Pg. ID 204-05; Crittenden Affidavit, Doc. #7-6, Pg. ID 206-07.

          This was contrary to Farnsworth testimony that they had a close

          relationship and were about to get married (Tr. 08/29/2011, pg. 6).

          Moreover, they had a tumultuous relationship over Farnsworth’s drug

          use and money (Crittenden Affidavit, Pg. ID 206). This evidence

          supports the defense theory that Farnsworth had a motive to plan and

          participate in a robbery or “hit” on Ferguson and she lied about her

          relationship with Ferguson as a cover-up.

    •     Farnsworth needed money to support her lifestyle, in particular as a drug

          user. In fact, she had previously stolen from Ferguson.

    •     Farnsworth was a drug mule who had visited Detroit several times

          before the incident, contrary to her testimony she visited Detroit only

          once before for a funeral (Tr. 08/29/2011, pg. 13). This lie was part of

          Farnsworth ploy to portray herself as a victim in a strange land.

          (Ferguson Affidavit; Crittenden Affidavit). The fact that she had stolen

          from Ferguson and needed money was consistent with the defense.

    •     When Farnsworth returned to West Virginia, she avoided Ferguson’s

          family, did not contact them or inform them about Ferguson’s death and

          began to immediately sell off Ferguson’s possessions (Ferguson



                                     -35-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3212 Filed 09/09/20 Page 44 of 53




            Affidavit; Crittenden Affidavit). This evidence is also consistent with

            the defense.

      •     Farnsworth had a reputation as both a liar and thief (Hammons

            Affidavit; Ferguson Affidavit, Crittenden Affidavit). While Farnsworth

            admitted lying to the police about coming to Detroit only to buy a

            vehicle, this evidence goes far beyond her admission. First, she had a

            reputation for lying. Lying in specific instances is not the same as being

            a habitual liar. The jury may have, following the jury instruction on

            credibility of a witness, that, “You are free to believe, all, none, or part

            of any person’s testimony,” three witnesses would testify that

            Farnsworth had a reputation as being dishonest, as well as a thief. (M.

            Crim. JI 3.6) The jury was free to reject her testimony completely.12

      It is the combination of this evidence that makes it more likely than not, that

a reasonable juror would not have convicted Moore. While the state would likely

argue that these witnesses’ credibility could be attacked, their evidence provides

significant, non-cumulative evidence in support of the defense. The issue of their




      12
        Hearsay statements that Farnsworth lied and set up the crime, to convict a
man who was innocent, or the witnesses belief in Farnsworth culpability would
not be admissible at trial, unless there was the proper foundation and the evidence
met the rules of evidence.

                                        -36-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3213 Filed 09/09/20 Page 45 of 53




credibility is for the jury and only the jury. Barker v. Yukins, 199 F.3d 867, 876 (6th

Cir. 1990), cert denied, 530 U.S. 1229 (2000).

                          (3)    EVIDENCE FROM THE WEST VIRGINIA
                                 WITNESSES IS TIMELY.

      §2244(D)(1)(d) requires Moore to show that he exercised due diligence, in

order for the statute of limitations to begin running from the date he discovered the

factual predicate of the claim. That section “does not require to maximum feasible

diligence, only ‘due’, or reasonable, diligence.” Granger v. Hurt, 90 Fed. Appx. 97,

100 (6th Cir. 01/23/2004) (unpublished opinion). In the present case, Moore was duly

diligent in his attempts to secure witnesses from West Virginia. He requested Barnett

to investigate witnesses that would be helpful to his defense and had information

about Farnsworth. Barnett simply refused and precluded Moore from obtaining this

evidence (Appendix, Exhibit R). Moore’s exercise of due diligence was only

circumvented by Barnett’s ineffective assistance of counsel. Here, the impediment

to the discovery of the evidence was his own attorney. The question of due diligence

is fact-specific and depends on various considerations, including conversations that

the petitioner had with his counsel. Dicenzi v. Rose, 452 F.3d 465, 470 (6th Cir.

2006). It was left to Moore himself to undertake the investigatory and prepatory

actions to locate and obtain the statements because of counsel’s ineffectiveness.

Once Moore actually discovered the evidence he diligently pursued his rights,

                                         -37-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3214 Filed 09/09/20 Page 46 of 53




obtaining an abeyance of his petition and pursuing the claims in state court, all in a

timely fashion. See Willis v. Jones, 329 Fed. Appx. 7 (6th Cir. 2009) (Due diligence

established where petitioner where state had failed to disclose Brady evidence). Ege

v. Yukins, 485 F.3d 364 (6th Cir. 2007) (habeas clock begins when petitioner received

evidence discrediting bite mark expert that testified against her).




                                         -38-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3215 Filed 09/09/20 Page 47 of 53




II.   THE INEFFECTIVE ASSISTANCE CLAIM IS NOT PROCEDURALLY
      DEFAULTED.

      The procedural default doctrine has a well established four-part test. A claim

is procedurally defaulted where:

      (1) the petitioner fails to comply with a state procedural rule; (2) the
      state courts enforce the rule; (3) the state procedural rule is an adequate
      and independent state ground for denying review of a federal constitu-
      tional claim; and (4) the petitioner cannot show cause and prejudice
      excusing the default.

Guilmette v. Howes, 624 F.3d 286, 290 (6th Cir. 2010) (en banc) (quoting Tolliver v.

Sheets, 594 F.3d 900, 928 n 1 (6th Cir. 2010).

      The state trial judge erroneously relied on the res judicata doctrine to avoid

addressing the merits of the ineffective assistance of counsel claim. This was simply

wrong. MCR 6.508 does not provide for a procedural bar, and does not enforce a

procedural bar, when a new “ground” is asserted, even when it encompasses a more

broader, general issue, such as ineffective assistance of counsel.

      The state court’s ruling is clearly wrong, both factually and legally. MCR

6.508(D)(2) precludes relief only if the “grounds for relief . . . were decided against

the defendant on direct appeal.” (emphasis added).

      The Michigan Court of Appeals in two unpublished opinions has specifically

held that two distinct factual claims do not constitute the same “ground” even though

the claim is based on the same legal theory. In People v. Boswell, No. 228359, 2001

                                         -39-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3216 Filed 09/09/20 Page 48 of 53




WL 1464533, at *1 (Mich. Ct. App., Nov. 16, 2001) the Michigan Court of Appeals

rejected the prosecution’s argument that MCR 6.508(D)(2) barred the defendant from

raising a new claim of ineffective assistance of counsel where he had raised a number

of ineffective assistance of counsel claims on direct appeal stating:

      The prosecution first argues that defendant’s motion for relief from
      judgment was barred by MCR 6.508(D)(2) because defendant had raised
      the argument of ineffective assistance of counsel in a prior appeal.
      Indeed, this Court’s review of defendant’s prior appeals reflects that
      defendant raised numerous ineffective assistance of counsel claims and
      claim that the trial court erred by not questioning defendant and his
      brother about the joint legal representation. Petitioner asserts that MCR
      6.508(D)(2) does not preclude this particular appeal because he has not
      previously raised these exact issues. Giving defendant the benefit of the
      doubt, we can agree that defendant did not previously argue that his
      representation by the same attorney who was defending his brother
      constitutes a conflict of interest (emphasis added) (Appendix, Exhibit
      X).

      Likewise in People v. Bunton, 2003 WL 21508500, *1-2 (Mich. App., 2003) the

Court held that MCR 6.508(D)(2) did not preclude a defendant’s challenge of the

admission of her statement in her Motion for Relief From Judgment, notwithstanding

the fact that she also challenged the admission of her statement on direct appeal

because each was predicated on a distinct set of facts and circumstances:

      Petitioner did challenge the admission of her statement in her prior
      appeal to this Court. However, that challenge was based on a contention
      that the statement was coerced and not voluntary. Petitioner did not
      previously contend that her statement was the fruit of an illegal arrest.
      Therefore, the “ground for relief” asserted in this motion for relief from
      judgment is not the same as that asserted in her prior appeal. As a result,

                                         -40-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3217 Filed 09/09/20 Page 49 of 53




      MCR 6.508(D)(2) does not preclude relief on this ground.) (Appendix,
      Exhibit Y).

      The Sixth Circuit Court of Appeals in its unpublished opinion in Searcy v.

Berghuis, 549 Fed. Appx. 357, 364 (6th Cir. 2013), relying in part upon the Michigan

Court of Appeals unpublished decision in Boswell found that two distinct factual

claims relying on the same legal theory ineffective assistance of counsel, are not the

same ground under MCR 6.508(D)(2) precluding a finding that his claim was

procedurally barred.

      The trial court’s reliance on the law of the case doctrine is also misplaced. The

trial court cited to People v. Peters, 205 Mich App 312, 316 (1994), which correctly

stated that “the doctrine applies only to those questions specifically determined in the

prior decision and to questions necessarily determined to arrive at the prior decision”.

Not only must the same specific question be involved, the same facts must have been

adjudicated. Webb v. Smith, 224 Mich App 203, 209 (1997) (“The law of the case

mandates that a court may not decide a legal question differently where the facts

remain materially the same”); People v. Hermiz, 235 Mich App 248, 254 (1999).

      In short, the state cannot invoke the procedural default doctrine for this claim

because the state court’s reliance on the perceived procedural rule was not “a firmly

established and regularly followed state practice . . . interposed by a state to prevent

subsequent review . . . of a federal constitutional claim. Ford v. Georgia, 498 U.S.

                                         -41-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3218 Filed 09/09/20 Page 50 of 53




411, 423-24, 111 S. Ct. 850, 121 L. Ed. 2d 935 (1991) (quoting James v. Kentucky,

466 U.S. 341, 348-51, 104 S. Ct. 1830, 80 L. Ed. 2d 346 (1984). Alternatively, cause

and prejudice to overcome any procedural default is established by ineffective

assistance of appellate counsel and the actual merits of the claim. See, Murray v.

Carrier, 477 U.S. 478, 488, 106 S. Ct. 2639, 91 L. Ed. 2d 397 (1986).

      A criminal defendant is guaranteed the right to effective assistance of appellate

counsel on the defendant’s appeal as of right. Evitts v. Lucy, 469 U.S. 387, 396, 105

S. Ct. 830, 83 L. Ed. 2d 821 (1985). A denial of the right to effective assistance of

counsel, constitutes “cause” for the failure to raise the habeas claim on direct review.

Murray v. Carrier, 477 U.S. 478, 488, 106 S. Ct. 2639, 91 L. Ed. 2d 397 (1986);

Willis v. Smith, 351 F.3d 741, 745 (6th Cir. 2003); Ratliff v. United States, 999 F.2d

1023, 1026 (6th Cir. 1993). A claim of ineffective assistance of counsel is analyzed

under the two-prong test set forth in Strickland v. Washington, 466 U.S. 668, 687, 104

S. Ct. 2052, 80 L. Ed. 2d 674 (1984).

      In this case, the family of Mr. Moore hired trial counsel to file an appeal in the

Michigan Supreme Court (Doc. #6-3, Pg. ID 122; Doc. #2, Pg. ID 3143) (Appendix,

Exhibit A-1). The attorney, Mr. Barnett, did not file the appeal. Instead, he filed a

Motion for New Trial in the trial court. Mr. Barnett was not about to raise any claim

of ineffective assistance on himself. This is borne out by the fact that had he filed in



                                          -42-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3219 Filed 09/09/20 Page 51 of 53




the Michigan Supreme Court, as he was hired to do, he was bound to raise the claims

of ineffective assistance raised in the Michigan Court of Appeals. That simply was

not going to happen. By taking over the appellate process, he effectively deprived

Moore of any possible ineffective assistance claim.




                                       -43-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3220 Filed 09/09/20 Page 52 of 53




                            RELIEF REQUESTED

      WHEREFORE, for all the foregoing reasons, Petitioner Moore requests that

this Honorable Court grant his Petition for Writ of Habeas Corpus.

                                     Respectfully submitted,
                                     s/Craig A. Daly
                                     CRAIG A. DALY, P.C. (P27539)
                                     Attorney for Defendant Moore
                                     615 Griswold, Suite 820
                                     Detroit, Michigan 48226
                                     Phone: (313) 963-1455
                                     E-Mail: 4bestdefense@sbcglobal.net

Dated: September 9, 2020




                                       -44-
 Case 2:15-cv-13319-JGC ECF No. 24, PageID.3221 Filed 09/09/20 Page 53 of 53




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

VINCENT L. MOORE, #816725,

          Plaintiff,
                                                                        File No. 2:15-cv-13319
-vs-
                                                                        Hon. James G. Carr
THOMAS MACKIE, WARDEN,

          Defendant.
CRAIG A. DALY, P.C. (P27539)             JOHN S. PALLAS (P42512)              LINUS R. BANGHART-LINN (P73230)
Attorney for Petitioner Moore            Michigan Attorney General’s Office   Michigan Attorney General’s Office
615 Griswold, Suite 820                  Appellate Division                   Appellate Division
Detroit, Michigan 48226                  525 West Ottawa St.                  525 West Ottawa St.
Phone: (313) 963-1455                    Lansing, Michigan 48909              Lansing, Michigan 48909
Email: 4bestdefense@sbcglobal.net        Phone: (517) 335-7650                Phone: (517) 373-6225
                                         Email: pallas j@michigan.gov         Email: banghart-linnl@michigan.gov


                                    CERTIFICATE OF SERVICE

          I, CRAIG A. DALY, P.C., hereby certify that on the 9th day of September

2020, I electronically filed Supplemental Brief in Support of Petition for Writ of

Habeas Corpus and Appendix with the Clerk of the Court using the ECF system

which will send notification of such filing to the following: Hon. James C. Carr and

Assistant Attorney Generals, John S. Pallas and Linus R. Banghart-Linn.

                                                   Respectfully submitted,
                                                   s/Craig A. Daly
                                                   CRAIG A. DALY, P.C. (P27539)
                                                   Attorney for Petitioner Moore
                                                   615 Griswold, Suite 820
                                                   Detroit, Michigan 48226
                                                   Phone: (313) 963-1455
                                                   Fax: (313) 961-4315
Dated: September 9, 2020                           E-Mail: 4bestdefense@sbcglobal.net
